DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The reply filed on 8/30/3021 has been entered. The claims 1-20 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive in light of Gulati’s teaching in relation to the claim ivnention. 
In Remarks, applicant repeated all of the claim limitations set forth in the claim 1 and similar claims and alleged that Gulati in combination with Johnson does not teach the claim invention of the claim 1 by individually attack Johnson/Gulati alone in an obviousness type of rejection. 
Gulati is capable selecting/configuring the ROIs from a plurality of available ROIs as the safety-critical ROIs that include the safety-critical icons where the lists of the safety-critical icons for each selected ROI can be modified within the display processor 10 due to the processing of the safety-critical icons within the display processor 10 (Please see Gulati et al. US-PGPUB No. 2020/0198466 which is not cited against the claim invention, but is cited as a reference to further show that the ROIs including the safety-critical icons are configurable by the display processor 10 so that the list of safety-critical icons within a particular selected ROI can be 
The cited Gulati ‘814 reference against the claim invention also teaches the user-configurable lists of icons within the user-configurable ROIs in the same manner according to the geometrical locations of the tell-tale icons wherein the mapping from the tell-tale icons to the ROIs are user-configurable within the processor 10. Applicant alleged that in Gulati’s ROIs are not identified as being safety-critical prior to rendering being performed. This allegation is unfounded. Gulati teaches at Paragraph 0065 that a non-volatile storage may store images that include safety-critical ROIs (e.g., tell-tale icons). Gulati clearly teaches at Paragraph 0069 dividing the tell-tale icons into the different groups of ROIs and identifying the ROIs as being the safety-critical elements prior to rendering of the pixels of the ROIs by the layer mixer 20. Gulati teaches at Paragraph 0069 DSPP 22 typically alters the ROI’s content of the input image by adjusting hue, saturation and brightness. 
Applicant alleged that Gulati does not teach a graphics processing system configured to process elements of geometry in a geometry processing phase. The examiner cannot concur. Gulati teaches a graphics processing system configured to process the safety-critical icons of geometry in a geometry processing phase so as to produce a respective ROI list of the icons for each tile of the rendering space. Gulati teaches at Paragraph 0069 that the tell-tale icons are divided into different groups of ROIs. For example ROI 1 includes traction control tell-tale icon, ROI 2 may include the tire pressure and fan speed tell-tale icons, ROI 3 may include the high beam, emergency light, and ABS tell-tale icons and ROI 4 may include the gas gauge, oil temperature and battery voltage tell-tale icons. 

Applicant misinterpreted Gulati in relation to the claim invention with the argument “contrary to the claimed safety-critical elements of geometry, an ROI is simply an area of a rendered image”. Applicant’s argument is unfounded. The examiner maps the icons to the 
However, Gulati teaches a controller configured to cause a set of one or more safety-critical elements (icons) of geometry to be processed in a geometry processing phase. 
Gulati’s identification of the safety-critical tell-tale icons (FIG. 4 and Paragraph 0051) within the ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. Gulati teaches at Paragraph 0051 that the user-configurable ROIs may include tell-tale icons and at FIG. 5 and Paragraph 0069 that the tell-tale icons are divided into different groups of ROIs. For example ROI 1 includes traction control tell-tale icon, ROI 2 may include the tire pressure and fan speed tell-tale icons, ROI 3 may include the high beam, emergency light, and ABS tell-tale icons and ROI 4 may include the gas gauge, oil temperature and battery voltage tell-tale icons. Gulati teaches at Paragraph 0049 that when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs and at Paragraph 0059 that the ROIs of the input image will often not be expected to be altered after processing by layer mixer 20.  

Gulati teaches at Paragraph 0068 that the tell-tale icons may be shown in one or more displays. 
Applicant argues in essence that Gulati does not disclose those protected tiles are identified as such due to the geometry processing of one or more safety-critical elements of geometry. However, the claim invention merely recited processing of the one or more safety-critical elements. Gulati’s display processor 10 is capable of selecting a subset of ROIs as the safety-critical tiles to have included the selected safety-critical icons via a user interface so that the list of the icons in each tile/ROI can be modified within the display processor 10 due to the processing of the geometrical locations of the selected safety-critical icons for the selected ROIs as the protected tiles. 
Gulati teaches at FIG. 2 that the display processor 10 includes ROI config. 35 which includes one or more safety-critical image data. Accordingly, the display processor 10 performs geometrical location processing of the one or more safety-critical icons of geometry. Moreover, the safety-critical icons for each ROI may be mapped/configured/modified within the ROI config 35 of the display processor 10 according to their geometrical locations. Such mapping of the safety-critical icons for each ROI may be modified within the display processor 10 (the geometry processor) via a user interface within the display processor 10 due to the geometrical location processing of the safety-critical icons by the processor 10 due to the modified ROIs. 
Gulati teaches that the safety-critical icons are processed by the display processor 10 (Paragraph 0046). The ROIs are identified and the icons for each ROI are modified due to processing of the safety-critical icons within the processor 10. Gulati teaches that the ROIs are identified due to the geometry processing of the one or more safety-critical icons of geometry. The safety-critical tell-tale icons are divided into different groups of ROIs where the safety critical image is indicated by ROI config 35 in the software model 37 and the ROIs are processed by the processor 3. Accordingly the icons which belong to each ROI are configurable prior to rendering and due to processing the set of icons in the processing phase. Gulati teaches at Paragraph 0026 that one or more user-configurable ROI of input image may be processed by the software model. 
processing the set of one or more safety-critical elements (icons) of geometry in the geometry processing phase of the processor 10. 
Gulati’s display processor 10 is capable of selecting a subset of ROIs as the safety-critical tiles to have included the selected safety-critical icons via a user interface so that the list of the icons in each tile/ROI can be modified within the display processor 10 due to the processing of the geometrical locations of the selected safety-critical icons for the selected ROIs as the protected tiles. These operations are clearly performed within the geometry processing phase of the processor 10 prior to the rendering phase (e.g., layer mixer 20) of the display processor 10. 
Gulati teaches at FIG. 2 that the display processor 10 includes ROI config. 35 which includes one or more safety-critical image data. Accordingly, the display processor 10 performs geometry location processing of the one or more safety-critical icons of geometry. Moreover, the safety-critical icons for each ROI may be mapped/configured/modified within the ROI config 35 of the display processor 10 according to their geometrical locations. Such mapping of the safety-critical icons for each ROI can be modified by the user via the user interface as operated by the display processor 10 (the geometry processor) due to the geometrical location processing of the safety-critical icons by the processor 10. 
Gulati teaches at Paragraph 0057 that processor 3 may process one or more ROIs of input image data with safety critical image data as indicated by ROI config 35 with software model 37. Gulati teaches at Paragraph 0051 that user configurable ROIs may include areas of an image to be displayed and may include tell-tale icons….ROI config 35 may include indications of the locations of the ROIs for an image and ROI configuration information 35 may be accessed by 
Gulati teaches at Paragraph 0069 that the tell-tale icons are divided into the different groups of the ROIs. There are the tile lists of the icons within the ROIs which are user-configurable such that the icons may be mapped to the different groups of ROIs. 
Additionally, without altering the pixels of some ROIs, these ROIs 
Gulati teaches at Paragraph 0046 that tell-tale icons are processed by the display processor 10 for display and at Paragraph 0051 that user-configurable ROIs may include tell-tale icons and at Paragraph 0069 the mapping between the tell-tale icons and the ROIs so that each ROI has a list of the safety-critical icons. Gulati teaches at Paragraph 0048-0049 that when processing some ROIs of display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs…when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs and at Paragraph 0059 that the ROIs of the input image will often not be expected to be altered after processing by layer mixer 20.  

Gulati teaches causing each of the protected tiles (ROIs) to be processed first and second times in a fragment processing phase so as to respectively generate first and second fragment-processed outputs (for the icons). 
Applicant alleged that Gulati teaches that the entirety of the input image or scene is rendered twice. The examiner cannot concur. Gulati teaches modifying the input image with respect to the altered pixels of the ROI using the layer mixer 20 wherein the background tile is not modified or some ROIs are not modified. Gulati teaches at Paragraph 0049 that when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the 
Gulati teaches at Paragraph 0048-0049 that when processing some ROIs of display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs…when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs and at Paragraph 0059 that the ROIs of the input image will often not be expected to be altered after processing by layer mixer 20.  
Gulati teaches at Paragraph 0041 and Paragraph 0044 the processor 3 may be configured to process portions of images (ROIs) through a software-model of display processor 10. Gulati merely teaches at Paragraph 0027 and Paragraph 0034-0039 processing one or more ROIs of foreground image layers of an input mage twice without processing the background image layers twice. Gulati teaches rendering the ROIs twice without rendering the background tile twice. 
Gulati teaches at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US-PGPUB No. 2019/0197651 (hereinafter Johnson) in view of Gulati et al. US-PGPUB No. 2018/0165814 (hereinafter Gulati). 
Re Claim 1: 
Gulati’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs indicated by ROI config 35 (Paragraph 0057) and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing (at the stage of pixel processing).
Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 


Johnson when incorporating Gulati teaches a graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles to render a scene that includes safety-critical elements of geometry, the graphics processing system being configured to: 
receive elements of geometry of the scene to be rendered, one or more of the elements of geometry being a safety-critical element of geometry (
Gulati’s identification of the safety-critical tell-tale icons (FIG. 4 and Paragraph 0051) within the ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. Gulati teaches at Paragraph 0051 that the user-configurable ROIs may include tell-tale icons and at FIG. 5 and Paragraph 0069 that the tell-tale icons are divided into different groups of ROIs. For example ROI 1 includes traction control tell-tale icon, ROI 2 may include the tire pressure and fan speed tell-tale icons, ROI 3 may include the high beam, emergency light, and ABS tell-tale icons and ROI 4 may include the gas gauge, oil temperature and battery voltage tell-tale icons. 
Johnson teaches at Paragraph 0028 that GPU may render an image from a list of graphics primitives such as points, lines, triangles, quadrilaterals, triangle strips and may perform one or more graphics operations on the list of graphics primitives and at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile. 
Johnson teaches that the portions 62A-62C (tiles) are subject to the explicit integrity checks in the tile-based rendering. Any tiles subject to integrity checks are the protected tiles or safety-critical tiles as required by the claim invention. These tiles 62A-62C are the safe-critical image contents since they are subject to integrity checks while tile 62D is not subject to the integrity checks. 
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
The portions/tiles 62A-62C subject to the data integrity checks are the safety-critical tiles);  
process elements of geometry, in a geometry processing phase, so as to form, for each tile of the rendering space, a respective tile list indicating the elements of geometry included in that tile (Gulati teaches at Paragraph 0051 that user configurable ROIs may include areas of an image to be displayed and may include tell-tale icons….ROI config 35 may include indications of the locations of the ROIs for an image and ROI configuration information 35 may be accessed by both processor 3 and display processor 10. Accordingly, the ROIs are identified as being safety-critical when the ROIs include the safety-critical icons. 
Gulati teaches at Paragraph 0069 that the tell-tale icons are divided into the different groups of the ROIs. There are the tile lists of the icons within the ROIs which are user-configurable such that the icons may be mapped to the different groups of ROIs. 
Gulati teaches at Paragraph 0046 that tell-tale icons are processed by the display processor 10 for display and at Paragraph 0051 that user-configurable ROIs may include tell-tale icons and at Paragraph 0069 the mapping between the tell-tale icons and the ROIs so that each ROI has a list of the safety-critical icons. Gulati teaches at Paragraph 0048-0049 that when processing some ROIs of display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs…when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs and at Paragraph 0059 that the ROIs of the input image will often not be expected to be altered after processing by layer mixer 20.  
Gulati’s identification of the safety-critical tell-tale icons (FIG. 4 and Paragraph 0051) within the ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. Gulati teaches at Paragraph 0051 that the user-configurable ROIs may include tell-tale icons and at FIG. 5 and Paragraph 0069 that the tell-tale icons are divided into different groups of ROIs. For example ROI 1 includes traction control tell-tale icon, ROI 2 may include the tire pressure and fan speed tell-tale icons, ROI 3 may include the high beam, emergency light, and ABS tell-tale icons and ROI 4 may include the gas gauge, oil temperature and battery voltage tell-tale icons. 
Johnson teaches at Paragraph 0083 that (the list (plurality) of tiles is stored in the graphics memory 20 and the size of the tiles can be configured to represent the amount of data that is available in graphics memory 20. 
Johnson teaches at Paragraph 0028 that GPU may render an image from a list of graphics primitives such as points, lines, triangles, quadrilaterals, triangle strips and may perform one or more graphics operations on the list of graphics primitives and at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile. 
Johnson teaches that the portions 62A-62C are subject to the explicit integrity checks in the tile-based rendering. Any tiles subject to integrity checks are the protected tiles or safety-critical tiles as required by the claim invention. These tiles 62A-62C are the safe-critical image contents since they are subject to integrity checks while tile 62D is not subject to the integrity checks. 
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
The portions/tiles 62A-62C subject to the data integrity checks are the safety-critical tiles); and 
for each of a plurality of the tiles, process elements of geometry in the tile, in a fragment processing phase, so as to generate a respective fragment-processed output (
Gulati’s identification of the safety-critical tell-tale icons (FIG. 4 and Paragraph 0051) within the ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. Gulati teaches at Paragraph 0051 that the user-configurable ROIs may include tell-tale icons and at FIG. 5 and Paragraph 0069 that the tell-tale icons are divided into different groups of ROIs. For example ROI 1 includes traction control tell-tale icon, ROI 2 may include the tire pressure and fan speed tell-tale icons, ROI 3 may include the high beam, emergency light, and ABS tell-tale icons and ROI 4 may include the gas gauge, oil temperature and battery voltage tell-tale icons. 
Gulati teaches at Paragraph 0068 that the tell-tale icons may be shown in one or more displays. 
Johnson teaches at Paragraph 0085 as part of a single rendering pass for a particular portion of the image, processor cluster 45 may render all or a subset of the batch primitives with respect to a particular subset of the destination pixels, e.g., a particular tile of destination pixels of the image as a tile of the image to graphics memory 20 and GPU 18 may transfer the rendered tile from graphics memory 20 to frame buffer 36….processor cluster 46 may incrementally traverse through each of the tiles until the primitives associated with every tile has been rendered. 
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image. 
Johnson teaches at Paragraph 0079 that GPU 18 may designate programmable processing units 42 to perform a variety of shading operations such as….fragment shading….by sending commands to programmable processing units 42 to execute one or more of a fragment shader stage in the graphics processing pipeline. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
The portions/tiles 62A-62C subject to the data integrity checks are the safety-critical tiles); 
wherein the graphics processing system comprises a controller configured to: 
cause a set of one or more safety-critical elements of geometry to be processed in the geometry processing phase (Gulati teaches at FIG. 2 that the display processor 10 includes ROI config. 35 which includes one or more safety-critical image data. Accordingly, the display processor 10 performs geometrical location processing of the one or more safety-critical icons of geometry. Moreover, the safety-critical icons for each ROI may be mapped/configured/modified within the ROI config 35 of the display processor 10 according to their geometrical locations. Such mapping of the safety-critical icons for each ROI modified within the display processor 10 (the geometry processor) due to the geometrical location processing of the safety-critical icons by the processor 10. 
Gulati’s identification of the safety-critical tell-tale icons (FIG. 4 and Paragraph 0051) within the ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. Gulati teaches at Paragraph 0051 that the user-configurable ROIs may include tell-tale icons and at FIG. 5 and Paragraph 0069 that the tell-tale icons are divided into different groups of ROIs. For example ROI 1 includes traction control tell-tale icon, ROI 2 may include the tire pressure and fan speed tell-tale icons, ROI 3 may include the high beam, emergency light, and ABS tell-tale icons and ROI 4 may include the gas gauge, oil temperature and battery voltage tell-tale icons. 
Gulati teaches at Paragraph 0068 that the tell-tale icons may be shown in one or more displays. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Johnson teaches at Paragraph 0090-0093 that GPU 18 may store the data integrity check value associated with the tile into data integrity check value buffer 38. 
Johnson teaches at Paragraph 0028 that GPU may render an image from a list of graphics primitives such as points, lines, triangles, quadrilaterals, triangle strips and may perform one or more graphics operations on the list of graphics primitives and at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile); 
identify as protected tiles one or more tiles for which the corresponding one or more tile lists are modified due to processing the set of one or more safety-critical elements of geometry in the geometry processing phase (
Gulati teaches at FIG. 2 that the display processor 10 includes ROI config. 35 which includes one or more safety-critical image data. Accordingly, the display processor 10 performs geometrical location processing of the one or more safety-critical icons of geometry. Moreover, the safety-critical icons for each ROI may be mapped/configured/modified within the ROI config 35 of the display processor 10 according to their geometrical locations. Such mapping of the safety-critical icons for each ROI may be modified within the display processor 10 (the geometry processor) via a user interface within the display processor 10 due to the geometrical location processing of the safety-critical icons by the processor 10 due to the modified ROIs. 
Gulati’s identification of the safety-critical tell-tale icons (FIG. 4 and Paragraph 0051) within the ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. Gulati teaches at Paragraph 0051 that the user-configurable ROIs may include tell-tale icons and at FIG. 5 and Paragraph 0069 that the tell-tale icons are divided into different groups of ROIs. For example ROI 1 includes traction control tell-tale icon, ROI 2 may include the tire pressure and fan speed tell-tale icons, ROI 3 may include the high beam, emergency light, and ABS tell-tale icons and ROI 4 may include the gas gauge, oil temperature and battery voltage tell-tale icons. 
Gulati teaches at Paragraph 0068 that the tell-tale icons may be shown in one or more displays. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Johnson teaches at Paragraph 0028 that GPU may render an image from a list of graphics primitives such as points, lines, triangles, quadrilaterals, triangle strips and may perform one or more graphics operations on the list of graphics primitives and at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image); 
cause each of the protected tiles to be processed first and second times in the fragment processing phase so as to, respectively, generate first and second fragment-processed outputs (Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Johnson teaches at Paragraph 0140 that GPU 18 may determine whether the portion of the second image matches the corresponding one of the plurality of portions of the second image by comparing the data integrity check value associated with the portion of the second image with the corresponding one of the plurality of data integrity check values associated with the plurality of portions of the first image); and 
raise a fault signal if the first and second fragment-processed outputs of a protected tile do not match (Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).   

Additionally, Gulati at least suggests the claim limitation: 
receive elements of geometry of the scene to be rendered, one or more of the elements of geometry being a safety-critical element of geometry; 
(
Gulati teaches at Paragraph 0051 that user configurable ROIs may include areas of an image to be displayed and may include tell-tale icons….ROI config 35 may include indications of the locations of the ROIs for an image and ROI configuration information 35 may be accessed by both processor 3 and display processor 10. Accordingly, the ROIs are identified as being safety-critical when the ROIs include the safety-critical icons. 
Gulati teaches at Paragraph 0069 that the tell-tale icons are divided into the different groups of the ROIs. There are the tile lists of the icons within the ROIs which are user-configurable such that the icons may be mapped to the different groups of ROIs. 
Gulati teaches at Paragraph 0046 that tell-tale icons are processed by the display processor 10 for display and at Paragraph 0051 that user-configurable ROIs may include tell-tale icons and at Paragraph 0069 the mapping between the tell-tale icons and the ROIs so that each ROI has a list of the safety-critical icons. Gulati teaches at Paragraph 0048-0049 that when processing some ROIs of display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs…when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs and at Paragraph 0059 that the ROIs of the input image will often not be expected to be altered after processing by layer mixer 20.  
Gulati’s identification of the safety-critical tell-tale icons (FIG. 4 and Paragraph 0051) within the ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. Gulati teaches at Paragraph 0051 that the user-configurable ROIs may include tell-tale icons and at FIG. 5 and Paragraph 0069 that the tell-tale icons are divided into different groups of ROIs. For example ROI 1 includes traction control tell-tale icon, ROI 2 may include the tire pressure and fan speed tell-tale icons, ROI 3 may include the high beam, emergency light, and ABS tell-tale icons and ROI 4 may include the gas gauge, oil temperature and battery voltage tell-tale icons. 
Gulati teaches at Paragraph 0068 that the tell-tale icons may be shown in one or more displays. 
Gulati teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations and at Paragraph 0047 that the source surface processor pipes 18 may process a received image by performing color space conversion, content adaptive contrast enhancement, flip operations, and the like on the received image. Accordingly, in the geometric processor such as the source pipes 18 of the display processor that performs flipping operations (geometric processing), three or more integrity check values may be calculated. 
Moreover, the display processor 3 is also a geometric processor that performs rotation/scaling/flipping operations. 
Gulati teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations. 
Gulati’s fragment processing includes shading pixel fragments to compute a color at each pixel of a ROI (such panel color correction, gamma correction, dithering by DSPP 20 of the display processor 10 at Paragraph 0049 or setting of a transparency color key, color generation by the layer mixer 20 and/or DSPP 22 of the display processor 10) and the display processor 10 may perform other operations by adjusting hue, saturation, brightness at Paragraph 0034 and Paragraph 0060 by the DSPP 22 of the display processor 10 with respect to the ROIs indicated by ROI config 35 during the pixel fragment processing stage. 
The layer mixer 20 and/or DSPP 22 of the display processor 10 performs the pixel processing operation and is known as a pixel fragment processing stage including computing a color at each pixel of a ROI. 
Gulati’s processor 3 performs geometric processing for the following reasons. 
Gulati’s software model of the display processor 10 performs the geometric processing. Gulati’s display processor 3 thus performs geometry processing as Gulati teaches at Paragraph 0044 that processor 3 may be configured to process one or more ROI of an input image through a model of display processor 10 and at Paragraph 0041 that processor 3 may be configured to process portions of images through a software model of display processor 10 and at Paragraph 0042 that display processor 10 may be configured to perform 2D operations on data to be displayed, including scaling, rotation, blending and compositing. 
Gulati’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing (at the stage of pixel processing).
Gulati teaches identifying portions of the image as safety-critical elements by calculating the integrity check values at various stages of the display processor. Gulati’s display processor performs such geometric processing as scaling, rotation, flipping, alpha-blending and compositing of the plurality of image layers (Paragraph 0041-0042 and Paragraph 0047-0048). When flipping/rotating/scaling layers of the image content by the display processor, the display processor performs the geometric processing of the layers of the image content. 
Gulati’s icons are geometric objects and are processed by the display processor. The display processor of Gulati provides the geometric processing for the icons as the layers in the image. 
As shown in Gulati, each instrument cluster icon or each ROI organized as tiles (FIGS. 4-5) which are subject to the data integrity checks and the pixels within the ROIs are in rectangular shapes and at Paragraph 0065 providing the integrity checks for the safety-critical ROIs of image data. Gulati teaches at Paragraph 0026 that one or more user-configurable ROIs are the safety critical image data. Gulati teaches at Paragraph 0039 that a tile may be a shape different than a square or a rectangle and at Paragraph 0041 that processor 3 may be configured to process portions of image, e.g., regions-of-interest, through a software model of the display processor 10.. Gulati teaches at FIGS. 4-5 and at Paragraph 0038-0039 identifying the safety critical icons divided into the different groups of ROIs identified as tiles within the dashed rectangle regions by the display processor 10 utilizing a tile-based architecture. Accordingly, Gulati’s display processor functions as a geometry engine to process each ROI or each instrument cluster identified as safety-critical elements. 
Gulati teaches a geometry engine configured to identify protected tiles (ROIs) that include safety-critical elements such as instrument cluster, warning and other information gauges. Gulati teaches at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Accordingly, the ROIs/icons subject to the data integrity checks are the safety-critical ROIs/icons which are identified by the display processor); 
for each of a plurality of the tiles, process elements of geometry in the tile, in a fragment processing phase, so as to generate a respective fragment-processed output (
Gulati’s pixel/sample processing corresponds to fragment/pixel processing at the final stage of the display processor. Gulati’s processor 10 performs a fragment/pixel processing within the display processor 10. A pixel is a pixel fragment as required by the claim invention. 
Gulati’s pixel fragment is associated with a specific HSB color space (Paragraph 0048 and Paragraph 0060) and includes an alpha channel (Paragraph 0048). For example a pixel fragment may be represented by the color models such as a color model representing by the three color channels HSB of Hue, Saturation and brightness (Paragraph 0034 and 0060) or a color model represented by the three colors such as the RGB color coding scheme such as Red, Green and Blue (RGB) and an Alpha Channel (A) in the RGBA color scheme (Paragraph 0048) or other color models of HLS and HSV. Accordingly, Gulati at least teaches at Paragraph 0060 that pixel fragment being represented by the HSB channels and alpha channel. 
Gulati’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel fragment processor or the rasterization of the ROIs to provide the pixel fragment color values using the alpha blending. 
Gulati Paragraph 0048 layer mixer 20 and/or DSPP 22 of the display processor 10 performs blending and mixing of the image with one or more other surfaces), 
wherein the graphics processing system comprises a controller configured to: 
cause a set of one or more safety-critical elements of geometry to be processed in the geometry processing phase (Gulati teaches at FIG. 2 that the display processor 10 includes ROI config. 35 which includes one or more safety-critical image data. Accordingly, the display processor 10 performs geometrical location processing of the one or more safety-critical icons of geometry. Moreover, the safety-critical icons for each ROI may be mapped/configured/modified within the ROI config 35 of the display processor 10 according to their geometrical locations. Such mapping of the safety-critical icons for each ROI may be modified within the display processor 10 (the geometry processor) via a user interface within the display processor 10 due to the geometrical location processing of the safety-critical icons by the processor 10 due to the modified ROIs. 
Gulati teaches at Paragraph 0046 that tell-tale icons are processed by the display processor 10 for display and at Paragraph 0051 that user-configurable ROIs may include tell-tale icons and at Paragraph 0069 the mapping between the tell-tale icons and the ROIs so that each ROI has a list of the safety-critical icons. 
Gulati teaches causing the safety-critical icons to be processed in the geometry phase); 
identify as protected tiles one or more tiles for which the corresponding one or more tile lists are modified due to processing the set of one or more safety-critical elements of geometry in the geometry processing phase (
Gulati’s display processor 10 is capable of selecting a subset of ROIs as the safety-critical tiles to have included the selected safety-critical icons via a user interface so that the list of the icons in each tile/ROI can be modified within the display processor 10 due to the processing of the geometrical locations of the selected safety-critical icons for the selected ROIs as the protected tiles. 
Gulati teaches at FIG. 2 that the display processor 10 includes ROI config. 35 which includes one or more safety-critical image data. Accordingly, the display processor 10 performs geometrical location processing of the one or more safety-critical icons of geometry. Moreover, the safety-critical icons for each ROI may be mapped/configured/modified within the ROI config 35 of the display processor 10 according to their geometrical locations. Such mapping of the safety-critical icons for each ROI may be modified within the display processor 10 (the geometry processor) via a user interface within the display processor 10 due to the geometrical location processing of the safety-critical icons by the processor 10 due to the modified ROIs. 
Gulati teaches at Paragraph 0051 that user configurable ROIs may include areas of an image to be displayed and may include tell-tale icons….ROI config 35 may include indications of the locations of the ROIs for an image and ROI configuration information 35 may be accessed by both processor 3 and display processor 10. Accordingly, the ROIs are identified as being safety-critical when the ROIs include the safety-critical icons. 
Gulati teaches at Paragraph 0069 that the tell-tale icons are divided into the different groups of the ROIs. There are the tile lists of the icons within the ROIs which are user-configurable such that the icons may be mapped to the different groups of ROIs. 
Gulati teaches at Paragraph 0046 that tell-tale icons are processed by the display processor 10 for display and at Paragraph 0051 that user-configurable ROIs may include tell-tale icons and at Paragraph 0069 the mapping between the tell-tale icons and the ROIs so that each ROI has a list of the safety-critical icons. Gulati teaches at Paragraph 0048-0049 that when processing some ROIs of display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs…when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs and at Paragraph 0059 that the ROIs of the input image will often not be expected to be altered after processing by layer mixer 20.  
Gulati teaches at Paragraph 0046 that tell-tale icons are processed by the display processor 10 for display and at Paragraph 0051 that user-configurable ROIs may include tell-tale icons and at Paragraph 0069 the mapping between the tell-tale icons and the ROIs so that each ROI has a list of the safety-critical icons. 
Gulati teaches that the entirety of the input image or scene is rendered twice. The examiner cannot concur. Gulati teaches at Paragraph 0048-0049 that when processing some ROIs of display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs…when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs and at Paragraph 0059 that the ROIs of the input image will often not be expected to be altered after processing by layer mixer 20. 
Gulati teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations and at Paragraph 0047 that the source surface processor pipes 18 may process a received image by performing color space conversion, content adaptive contrast enhancement, flip operations, and the like on the received image. Accordingly, in the geometric processor such as the source pipes 18 of the display processor that performs flipping operations (geometric processing), three or more integrity check values may be calculated. 
Moreover, the display processor 3 is also a geometric processor that performs rotation/scaling/flipping operations. 
Gulati teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations. 
Gulati’s fragment processing includes shading pixel fragments to compute a color at each pixel of a ROI (such panel color correction, gamma correction, dithering by DSPP 20 of the display processor 10 at Paragraph 0049 or setting of a transparency color key, color generation by the layer mixer 20 and/or DSPP 22 of the display processor 10) and the display processor 10 may perform other operations by adjusting hue, saturation, brightness at Paragraph 0034 and Paragraph 0060 by the DSPP 22 of the display processor 10 with respect to the ROIs indicated by ROI config 35 during the pixel fragment processing stage. 
The layer mixer 20 and/or DSPP 22 of the display processor 10 performs the pixel processing operation and is known as a pixel fragment processing stage including computing a color at each pixel of a ROI. 
Gulati’s processor 3 performs geometric processing for the following reasons. 
Gulati’s software model of the display processor 10 performs the geometric processing. Gulati’s display processor 3 thus performs geometry processing as Gulati teaches at Paragraph 0044 that processor 3 may be configured to process one or more ROI of an input image through a model of display processor 10 and at Paragraph 0041 that processor 3 may be configured to process portions of images through a software model of display processor 10 and at Paragraph 0042 that display processor 10 may be configured to perform 2D operations on data to be displayed, including scaling, rotation, blending and compositing. 
Gulati’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing (at the stage of pixel processing).
Gulati teaches identifying portions of the image as safety-critical elements by calculating the integrity check values at various stages of the display processor. Gulati’s display processor performs such geometric processing as scaling, rotation, flipping, alpha-blending and compositing of the plurality of image layers (Paragraph 0041-0042 and Paragraph 0047-0048). When flipping/rotating/scaling layers of the image content by the display processor, the display processor performs the geometric processing of the layers of the image content. 
Gulati’s icons are geometric objects and are processed by the display processor. The display processor of Gulati provides the geometric processing for the icons as the layers in the image. 
As shown in Gulati, each instrument cluster icon or each ROI organized as tiles (FIGS. 4-5) which are subject to the data integrity checks and the pixels within the ROIs are in rectangular shapes and at Paragraph 0065 providing the integrity checks for the safety-critical ROIs of image data. Gulati teaches at Paragraph 0026 that one or more user-configurable ROIs are the safety critical image data. Gulati teaches at Paragraph 0039 that a tile may be a shape different than a square or a rectangle and at Paragraph 0041 that processor 3 may be configured to process portions of image, e.g., regions-of-interest, through a software model of the display processor 10.. Gulati teaches at FIGS. 4-5 and at Paragraph 0038-0039 identifying the safety critical icons divided into the different groups of ROIs identified as tiles within the dashed rectangle regions by the display processor 10 utilizing a tile-based architecture. Accordingly, Gulati’s display processor functions as a geometry engine to process each ROI or each instrument cluster identified as safety-critical elements. 
Gulati teaches a geometry engine configured to identify protected tiles (ROIs) that include safety-critical elements such as instrument cluster, warning and other information gauges. Gulati teaches at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Accordingly, the ROIs/icons subject to the data integrity checks are the safety-critical ROIs/icons which are identified by the display processor); 
cause each of the protected tiles to be processed first and second times in the fragment processing phase so as to, respectively, generate first and second fragment-processed outputs (Gulati teaches causing the ROIs to be processed first and second times to generate the fragment processing outputs using the layer mixer 20 for blending the ROIs of the input image. 
Gulati teaches that the entirety of the input image or scene is rendered twice. The examiner cannot concur. Gulati teaches at Paragraph 0048-0049 that when processing some ROIs of display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs…when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs and at Paragraph 0059 that the ROIs of the input image will often not be expected to be altered after processing by layer mixer 20. 
Gulati’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel processor to compute the pixel fragment color values for the pixels of the ROIs. 
Gulati teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati teaches at Paragraph 0058 that for each point (pixel processing) a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point (pixel processing) in display processor 10. Moreover, a pixel/sample is a pixel/sample fragment. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.
Gulati’s processor 10 performs a fragment/pixel processing within the display processor 10. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.

Gulati teaches at Paragraph 0041 and Paragraph 0044 that the data integrity check values on the one or more ROIs of the input image calculated by display processor 3 may be compared to the data integrity check values on the one or more ROIs calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct (at the stage of pixel processing). 
Gulati teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati teaches at Paragraph 0058 that for each point a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point in display processor 10. 
Gulati teaches at Paragraph 0039 that the example processing that may be performed by display processor 10 may include up-sampling, down-sampling….and other pixel processing and display processor 10 may blend pixels from multiple layers…the blended pixels are read from memory in raster format and at Paragraph 0049 DSPP 22 may be expected to alter the pixels in the ROIs. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 (including the geometry processing stage such as rotating/scaling/flipping operations and the fragment/pixel processing stage such as sampling and pixel blending stage) and at Paragraph 0077 that the input image is an image to be displayed on an instrument cluster of a vehicle. 
The claimed fragment/pixel processing corresponds to the final stages of the display processor, for example, alpha blending of the layer mixer 20 of Paragraph 0059 “the layer mixer 20 may be configured to perform composition operations including blending…the ROIs of the input image will not be expected to be altered after processing by layer mixer 20” and Paragraph 0060 “DSPP 22 typically alters the ROI’s content of the input image by adjusting hue, saturation, brightness…the comparator circuit 24 may also be configured to compare the input MISR 2 to the MISR 2 calculated by display processor 10. If all of the input MISR values or MISR values generated by display processor 10 match, the output image is determined to be correct and is displayed”. 
Gulati teaches at Paragraph 0048 that layer mixer 20 may output the blended/mixed image to DSPP 22 and when processing some ROIs of a display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs and at Paragraph 0049 that in some examples of the disclosure, when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs.
); and 
raise a fault signal if the first and second fragment-processed outputs of a protected tile do not match (Gulati teaches at Paragraph 0060 that error/interrupt 40 may also cause display system 2 to initiate a recovery process to attempt to fixe any processing problems occurring in the display processor 10. 
Gulati’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel processor to compute the pixel fragment color values for the pixels of the ROIs (Paragraph 0060). 
Gulati teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati teaches at Paragraph 0058 that for each point (pixel processing) a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point (pixel processing) in display processor 10. Moreover, a pixel/sample is a pixel/sample fragment. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.
Gulati teaches at Paragraph 0059-0061 that comparator circuit 24 may compare MISR 1 calculated by the display processor to input MISR 1 calculated by processor on the input image….comparator circuit 24 may also be configured to compare the input MISR 2 to the MISR 2 calculated by display processor 10…..it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.
Gulati teaches at Paragraph 0041 and Paragraph 0044 that the data integrity check values on the one or more ROIs of the input image calculated by display processor 3 may be compared to the data integrity check values on the one or more ROIs calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct. 
Gulati teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model and at Paragraph 0041 that the data integrity check values calculated by display processor 3 may be compared to the data integrity check values calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct and at Paragraph 004 that the display processor 3 may be further configured to calculate a first data integrity check value on the one or more ROI of the input image and display processor 10 may then process the input image for display and calculate a second data integrity check value on the one or more ROI and at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values).  
Re Claim 2: 

Gulati’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing (at the stage of pixel processing.
Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Gulati’s teaching of identifying primitives in the safety-critical ROIs (tiles) by data integrity check values as the safety-critical elements. One of the ordinary skill in the art would have been motivated to have compared the data integrity check values obtained by the separate processors. 

Johnson in view Gulati teaches the claim limitation that the controller is configured to cause one or more tiles which are not identified as protected tiles to be processed a single time in the fragment processing phase (
Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Johnson teaches at Paragraph 0079 that GPU 18 may designate programmable processing units 42 to perform a variety of shading operations such as….fragment shading….by sending commands to programmable processing units 42 to execute one or more of a fragment shader stage in the graphics processing pipeline. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
It is noted that the portions/tiles 62A-62C are identified as the safety-critical tiles as the tiles 62A-62C are processed with the data integrity check values stored in the data integrity check value buffer 38 and the tile 62D is identified as non-protected tile having no data integrity check value). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a check unit operable to form a signature characteristic of a fragment-processed output, wherein the controller is configured to: cause the check unit to form first and second signatures for the first and second fragment-processed outputs of a protected tile, respectively; and compare the first and second signatures so as to determine whether the first and second fragment-processed outputs of the protected tile match.
Johnson in view Gulati teaches the claim limitation that a check unit operable to form a signature characteristic of a fragment-processed output, wherein the controller is configured to: cause the check unit to form first and second signatures for the first and second fragment-processed outputs of a protected tile, respectively (
Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Johnson teaches at Paragraph 0086 that a data integrity unit 34 may generate a data integrity check value for a tile based at least in part on the pixel data included in the tile. A data integrity check value may be a CRC code, a checksum, a hash value generated to check the validity of raw data…such a check value may be a multiple independent signature register. 
Johnson teaches at Paragraph 0140 that GPU 18 may determine whether the portion of the second image matches the corresponding one of the plurality of portions of the second image by comparing the data integrity check value associated with the portion of the second image with the corresponding one of the plurality of data integrity check values associated with the plurality of portions of the first image. 
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image); and 
Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the controller is configured to cause the check unit to form the first signature in respect of one or more first fragment-processed outputs and to form the second signature in respect of one or more second fragment-processed outputs.
Johnson in view Gulati further teaches the claim limitation that the controller is configured to cause the check unit to form the first signature in respect of one or more first fragment-processed outputs and to form the second signature in respect of one or more second fragment-processed outputs (Johnson teaches at Paragraph 0086 that a data integrity unit 34 may generate a data integrity check value for a tile based at least in part on the pixel data included in the tile. A data integrity check value may be a CRC code, a checksum, a hash value generated to check the validity of raw data…such a check value may be a multiple independent signature register. 
Johnson teaches at Paragraph 0140 that GPU 18 may determine whether the portion of the second image matches the corresponding one of the plurality of portions of the second image by comparing the data integrity check value associated with the portion of the second image with the corresponding one of the plurality of data integrity check values associated with the plurality of portions of the first image. 
Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).  
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the first and second signatures are each accumulated over a plurality of fragment-processed outputs directed to the check unit by the controller.
Johnson in view Gulati further teaches the claim limitation that the first and second signatures are each accumulated over a plurality of fragment-processed outputs directed to the check unit by the controller (
Johnson teaches at Paragraph 0148 data integrity check values associated with the plurality of portions of the second image is one of a CRC code, a hash function or a multiple independent signature register (MISR) signature and the computing device 10 generates an interrupt in response to determining that the operational fault has occurred. 
Johnson teaches at Paragraph 0086 that a data integrity unit 34 may generate a data integrity check value for a tile based at least in part on the pixel data included in the tile. A data integrity check value may be a CRC code, a checksum, a hash value generated to check the validity of raw data…such a check value may be a multiple independent signature register. 
Johnson teaches at Paragraph 0140 that GPU 18 may determine whether the portion of the second image matches the corresponding one of the plurality of portions of the second image by comparing the data integrity check value associated with the portion of the second image with the corresponding one of the plurality of data integrity check values associated with the plurality of portions of the first image. 
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each first and second fragment-processed output represents a write to one or more buffers at a data store. 
Johnson in view Gulati further teaches the claim limitation that each first and second fragment-processed output represents a write to one or more buffers at a data store (Gulati’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. 
Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile does not match the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile does not match the corresponding tile of the first image….GPU 18 may store the rendered tile into frame buffer 36 and may store the data integrity check value generated for the rendered tile into data integrity check value buffer 38. 
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image).  
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the controller is configured to determine which of the tile lists are modified due to processing the set of one or more safety-critical elements of geometry in the geometry processing phase by comparing the tile lists before and after processing the set of one or more safety-critical elements of geometry in the geometry processing phase.
Johnson in view Gulati teaches the claim limitation that the controller is configured to determine which of the tile lists are modified due to processing the set of one or more safety-critical elements of geometry in the geometry processing phase by comparing the tile lists before and after processing the set of one or more safety-critical elements of geometry in the geometry processing phase (Johnson teaches at Paragraph 0083 that (the list (plurality) of tiles is stored in the graphics memory 20 and the size of the tiles can be configured to represent the amount of data that is available in graphics memory 20. 
Johnson teaches at Paragraph 0028 that GPU may render an image from a list of graphics primitives such as points, lines, triangles, quadrilaterals, triangle strips and may perform one or more graphics operations on the list of graphics primitives and at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile. 
Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).  
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the graphics processing system is configured to maintain state information for each of the tile lists and the controller is configured to compare the state information so as to determine which of the tile lists are modified due to processing the set of one or more safety-critical elements of geometry in the geometry processing phase.
Johnson in view Gulati further teaches the claim limitation that the graphics processing system is configured to maintain state information for each of the tile lists and the controller is configured to compare the state information so as to determine which of the tile lists are modified due to processing the set of one or more safety-critical elements of geometry in the geometry processing phase (Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile does not match the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile does not match the corresponding tile of the first image….GPU 18 may store the rendered tile into frame buffer 36 and may store the data integrity check value generated for the rendered tile into data integrity check value buffer 38. 
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image).  
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the controller is configured to prevent the graphics processing system from releasing memory allocated to the protected tiles during fragment processing for the first time so as to maintain the protected tiles in memory for fragment processing for the second time.
Johnson teaches at Paragraph 0104 that if the data integrity check value generated for the rendered tile matches the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile matches the corresponding tile of the first image…GPU 18 may refrain from storing the rendering tile into frame buffer 36. 
Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile does not match the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile does not match the corresponding tile of the first image….GPU 18 may store the rendered tile into frame buffer 36 and may store the data integrity check value generated for the rendered tile into data integrity check value buffer 38. 
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image).  
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the controller is configured to cause the graphics processing system to process elements of geometry in the geometry processing phase first and second times for the scene to be rendered so as to, respectively, generate first and second geometry-processed outputs, and to compare the first and second geometry-processed outputs and raise a fault signal if the first and second geometry-processed outputs do not match.
Johnson further teaches the claim limitation that the controller is configured to cause the graphics processing system to process elements of geometry in the geometry processing phase first and second times for the scene to be rendered so as to, respectively, generate first and second geometry-processed outputs (Johnson teaches at Paragraph 0083 that (the list (plurality) of tiles is stored in the graphics memory 20 and the size of the tiles can be configured to represent the amount of data that is available in graphics memory 20. 
Johnson teaches at Paragraph 0028 that GPU may render an image from a list of graphics primitives such as points, lines, triangles, quadrilaterals, triangle strips and may perform one or more graphics operations on the list of graphics primitives and at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image); and to compare the first and second geometry-processed outputs and raise a fault signal if the first and second geometry-processed outputs do not match (Johnson teaches at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile. 
Johnson teaches at Paragraph 0112 that a mismatch between the two rendered images may indicate an operational fault and at Paragraph 0088 that GPU 18 may detect operational faults within GPU by processing the same graphics data twice and comparing portions of two images by comparing data integrity check values. 
Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).  
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the controller is configured to direct geometry-processed outputs to a check unit, wherein the check unit is configured to form one or more first geometry signatures which are characteristic of the first geometry-processed output, and to form one or more second geometry signatures which are characteristic of the second geometry-processed output, the controller being configured to perform the comparison of the first and second geometry-processed outputs by comparing the respective first and second geometry signatures.
Johnson in view Gulati further teaches the claim limitation that the controller is configured to direct geometry-processed outputs to a check unit, wherein the check unit is configured to form one or more first geometry signatures which are characteristic of the first geometry-processed output, and to form one or more second geometry signatures which are characteristic of the second geometry-processed output (Johnson teaches at Paragraph 0086 that a data integrity unit 34 may generate a data integrity check value for a tile based at least in part on the pixel data included in the tile. A data integrity check value may be a CRC code, a checksum, a hash value generated to check the validity of raw data…such a check value may be a multiple independent signature register. 
Johnson teaches at Paragraph 0140 that GPU 18 may determine whether the portion of the second image matches the corresponding one of the plurality of portions of the second image by comparing the data integrity check value associated with the portion of the second image with the corresponding one of the plurality of data integrity check values associated with the plurality of portions of the first image. 
Johnson different graphics processing pipelines within GPU 18 produces the different fragment outputs at different times. For example, Johnson teaches at Paragraph 0098 that GPU 18 may change its configuration so that it is different from the configuration of GPU 18 when rendering the first image….if GPU 18 includes or is able to execute multiple internal pipelines that operates differently when processing graphics data to produce a plurality of tiles of an image, GPU 18 may be configure to utilize a first internal pipeline when producing the first image and may be configured to utilize a second internal pipeline different from the first internal pipeline when producing the second image. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image), the controller being configured to perform the comparison of the first and second geometry-processed outputs by comparing the respective first and second geometry signatures (Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).  
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each fragment-processed output corresponds to a single protected tile such that the fault signal identifies which protected tile caused the fault, and the controller is configured to cause that protected tile to be resubmitted for fragment processing at the graphics processing system.
Johnson in view Gulati further teaches the claim limitation that each fragment-processed output corresponds to a single protected tile such that the fault signal identifies which protected tile caused the fault, and the controller is configured to cause that protected tile to be resubmitted for fragment processing at the graphics processing system (
Gulati teaches at Paragraph 0065 that SOC 52 may re-compute the MISRs of the ROIs of the image and may compare the re-computed MISRs to the MISRs stored with the ROIs of the image….a TCON of a display may re-compute the MISRs again for the ROIs of the image to again verify data integrity for actual display. 
Johnson teaches at Paragraph 0088 that GPU 18 may determine that an operational fault has occurred….GPU 18 may periodically process the same graphics data twice. For example, if GPU 18 processes a plurality of frames that make up a video, GPU 18 may process every n-th frame twice, or process a frame twice every m-th second. 
teaches at Paragraph 0110 in response to determining that an operational fault has occurred, GPU 18 may generate an interrupt or may output an indication that an operational fault has occurred….in response to the interrupt, computing device 10 may also initiate a self-recovery process in which error produced by GPU subsystem 40 may be repaired…routing data away from a component that produced the error, e.g., away from system memory 30 to another memory in computing device 10 and Johnson teaches at Paragraph 0027 that the GPU may determine that an operational fault has occurred and may cease the rendering of any additional tiles of the second image. 
Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38. 
Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile matches the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile matches the corresponding tile of the first image. In this case, GPU 18 may refrain from storing the rendered tile into frame buffer 36 and may refrain from storing the data integrity check value generated for the rendered tile into data integrity check value buffer 38).  
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a rendered output for a protected tile is written out to a frame buffer if, and only if, a fault signal is not raised in respect of that protected tile. 
Johnson in view Gulati further teaches the claim limitation that a rendered output for a protected tile is written out to a frame buffer if, and only if, a fault signal is not raised in respect of that protected tile (Johnson teaches writing the rendered tile to the frame buffer 36 if and only if no fault signal (no interrupt) has occurred. 
Johnson teaches at Paragraph 0144 that processing the graphics data to produce the plurality of portions of the first image further include storing the first image into a frame buffer 36 (when a fault signal is not raised) and generating the plurality of data integrity check values and at Paragraph 0135 that if GPU 18 determines that an operational fault has occurred, GPU 18 may report the fault to a safety processor that may generate an interrupt….computing device 10 may also initiate a self-recovery processor in which error may be repaired. 
Johnson teaches at Paragraph 0133 that GPU 18 may determine that a single tile of the second image does not match a corresponding tile of the first image and therefore an operational tile has occurred in GPU before all of the tiles making up the second image has been rendered by GPU 18. 
Johnson teaches at Paragraph 0142 that if GPU 18 determines that an operational fault has not occurred…based in part on the determination of whether the portion of the second image matches the corresponding one of the plurality of portions of the first image, GPU 18 may process the graphics data to produce a second portion of the second image and at Paragraph 0145 rendering one of the plurality of portions of the second image to graphics memory 20…storing the one of the plurality of portions of the second image into the frame buffer 36 and Johnson teaches at Paragraph 0135 that computing device 10 may also initiate a self-recovery processor in which error may be repaired.  
Johnson teaches at Paragraph 0110 in response to determining that an operational fault has occurred, GPU 18 may generate an interrupt or may output an indication that an operational fault has occurred….in response to the interrupt, computing device 10 may also initiate a self-recovery process in which error produced by GPU subsystem 40 may be repaired…routing data away from a component that produced the error, e.g., away from system memory 30 to another memory in computing device 10. 
Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38. 
Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile matches the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile matches the corresponding tile of the first image. In this case, GPU 18 may refrain from storing the rendered tile into frame buffer 36 and may refrain from storing the data integrity check value generated for the rendered tile into data integrity check value buffer 38).  
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the graphics processing system is configured to maintain signatures formed in respect of the tiles of one or more previous renders, and the graphics processing system is configured to, if the first and/or second signatures formed for a protected tile match a signature of the corresponding tile of the one or more previous frames, not write out the fragment-processed output for that protected tile to a memory accessible over a data bus and instead use the fragment-processed output of that previous frame as the rendered output of the protected tile.
Johnson in view Gulati further teaches the claim limitation that the graphics processing system is configured to maintain signatures formed in respect of the tiles of one or more previous renders, and the graphics processing system is configured to, if the first and/or second signatures formed for a protected tile match a signature of the corresponding tile of the one or more previous frames, not write out the fragment-processed output for that protected tile Johnson teaches at Paragraph 0086 that a data integrity unit 34 may generate a data integrity check value for a tile based at least in part on the pixel data included in the tile. A data integrity check value may be a CRC code, a checksum, a hash value generated to check the validity of raw data…such a check value may be a multiple independent signature register. 
Johnson teaches at Paragraph 0140 that GPU 18 may determine whether the portion of the second image matches the corresponding one of the plurality of portions of the second image by comparing the data integrity check value associated with the portion of the second image with the corresponding one of the plurality of data integrity check values associated with the plurality of portions of the first image. 
Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38. 
Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile matches the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile matches the corresponding tile of the first image. In this case, GPU 18 may refrain from storing the rendered tile into frame buffer 36 and may refrain from storing the data integrity check value generated for the rendered tile into data integrity check value buffer 38).  
Re Claim 18: 
The claim 18 is in parallel with the claim 1 in a method form. The claim 18 is subject to the same rationale of rejection as the claim 1. 
Gulati’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing (at the stage of pixel processing.
Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Gulati’s teaching of identifying primitives in the safety-critical ROIs (tiles) by data integrity check values as the safety-critical elements. One of the ordinary skill in the art would have been motivated to have compared the data integrity check values obtained by the separate processors. 

Johnson incorporating Gulati’s identification of safety-critical primitives in the safety-critical ROIs teaches a method of performing tile-based rendering of a scene that includes safety-critical elements of geometry using a rendering space which is subdivided into a plurality of tiles, the method comprising: 
receiving elements of geometry of the scene to be rendered, one or more of the elements of geometry being a safety-critical element of geometry (
Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Johnson teaches at Paragraph 0028 that GPU may render an image from a list of graphics primitives such as points, lines, triangles, quadrilaterals, triangle strips and may perform one or more graphics operations on the list of graphics primitives and at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile. 
Johnson teaches that the portions 62A-62C are subject to the explicit integrity checks in the tile-based rendering. Any tiles subject to integrity checks are the protected tiles or safety-critical tiles as required by the claim invention. These tiles 62A-62C are the safe-critical image contents since they are subject to integrity checks while tile 62D is not subject to the integrity checks. 
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
The portions/tiles 62A-62C subject to the data integrity checks are the safety-critical tiles);  
processing elements of geometry in a geometry processing phase so as to form, for each tile of the rendering space, a respective tile list indicating the elements of geometry included in that tile, wherein a set of one or more safety-critical elements of geometry are processed in the geometry processing phase (Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Johnson teaches at Paragraph 0083 that (the list (plurality) of tiles is stored in the graphics memory 20 and the size of the tiles can be configured to represent the amount of data that is available in graphics memory 20. 
Johnson teaches at Paragraph 0028 that GPU may render an image from a list of graphics primitives such as points, lines, triangles, quadrilaterals, triangle strips and may perform one or more graphics operations on the list of graphics primitives and at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile. 
Johnson teaches that the portions 62A-62C are subject to the explicit integrity checks in the tile-based rendering. Any tiles subject to integrity checks are the protected tiles or safety-critical tiles as required by the claim invention. These tiles 62A-62C are the safe-critical image contents since they are subject to integrity checks while tile 62D is not subject to the integrity checks. 
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
The portions/tiles 62A-62C subject to the data integrity checks are the safety-critical tiles); and 
identifying as protected tiles one or more tiles for which the corresponding one or more tile lists are modified due to processing the set of one or more safety-critical elements of geometry in the geometry processing phase (
Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Johnson teaches at Paragraph 0028 that GPU may render an image from a list of graphics primitives such as points, lines, triangles, quadrilaterals, triangle strips and may perform one or more graphics operations on the list of graphics primitives and at Paragraph 0082 that GPU 18 may render a graphics image according to a tile-based rendering mode and GPU 18 may receive one or more commands that specify one or more operations for GPU 18 to perform in order to render a batch of primitives into a resulting graphics image and GPU 18 may first perform a binning pass to subdivide the resulting graphics image into a plurality of smaller portions and may determine which of the batch of primitives belongs to which tile such as by performing primitive-bin intersection tests and may device the batch of primitives into corresponding bins, so that each bin is associated with the primitives that belongs to a particular tile. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image); 
for each of a plurality of the tiles, processing elements of geometry in the tile in a fragment processing phase so as to generate a respective fragment-processed output, wherein each of the protected tiles is processed first and second times in the fragment processing phase so as to, respectively, generate first and second fragment-processed outputs (
Johnson teaches at Paragraph 0085 as part of a single rendering pass for a particular portion of the image, processor cluster 45 may render all or a subset of the batch primitives with respect to a particular subset of the destination pixels, e.g., a particular tile of destination pixels of the image as a tile of the image to graphics memory 20 and GPU 18 may transfer the rendered tile from graphics memory 20 to frame buffer 36….processor cluster 46 may incrementally traverse through each of the tiles until the primitives associated with every tile has been rendered. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. 
Johnson teaches at Paragraph 0140 that GPU 18 may determine whether the portion of the second image matches the corresponding one of the plurality of portions of the second image by comparing the data integrity check value associated with the portion of the second image with the corresponding one of the plurality of data integrity check values associated with the plurality of portions of the first image. 
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image. 
Johnson teaches at Paragraph 0079 that GPU 18 may designate programmable processing units 42 to perform a variety of shading operations such as….fragment shading….by sending commands to programmable processing units 42 to execute one or more of a fragment shader stage in the graphics processing pipeline. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
The portions/tiles 62A-62C subject to the data integrity checks are the safety-critical tiles); 
raising a fault signal if the first and second fragment-processed outputs of a protected tile do not match (Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).   

Gulati at least suggests the claim limitation: 
receiving elements of geometry of the scene to be rendered, one or more of the elements of geometry being a safety-critical element of geometry; 
processing elements of geometry in a geometry processing phase so as to form, for each tile of the rendering space, a respective tile list indicating the elements of geometry included in that tile, wherein a set of one or more safety-critical elements of geometry are processed in the geometry processing phase (
Gulati teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations and at Paragraph 0047 that the source surface processor pipes 18 may process a received image by performing color space conversion, content adaptive contrast enhancement, flip operations, and the like on the received image. Accordingly, in the geometric processor such as the source pipes 18 of the display processor that performs flipping operations (geometric processing), three or more integrity check values may be calculated. 
Moreover, the display processor 3 is also a geometric processor that performs rotation/scaling/flipping operations. 
Gulati teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations. 
Gulati’s fragment processing includes shading pixel fragments to compute a color at each pixel of a ROI (such panel color correction, gamma correction, dithering by DSPP 20 of the display processor 10 at Paragraph 0049 or setting of a transparency color key, color generation by the layer mixer 20 and/or DSPP 22 of the display processor 10) and the display processor 10 may perform other operations by adjusting hue, saturation, brightness at Paragraph 0034 and Paragraph 0060 by the DSPP 22 of the display processor 10 with respect to the ROIs indicated by ROI config 35 during the pixel fragment processing stage. 
The layer mixer 20 and/or DSPP 22 of the display processor 10 performs the pixel processing operation and is known as a pixel fragment processing stage including computing a color at each pixel of a ROI. 
Gulati’s processor 3 performs geometric processing for the following reasons. 
Gulati’s software model of the display processor 10 performs the geometric processing. Gulati’s display processor 3 thus performs geometry processing as Gulati teaches at Paragraph 0044 that processor 3 may be configured to process one or more ROI of an input image through a model of display processor 10 and at Paragraph 0041 that processor 3 may be configured to process portions of images through a software model of display processor 10 and at Paragraph 0042 that display processor 10 may be configured to perform 2D operations on data to be displayed, including scaling, rotation, blending and compositing. 
Gulati’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing (at the stage of pixel processing).
Gulati teaches identifying portions of the image as safety-critical elements by calculating the integrity check values at various stages of the display processor. Gulati’s display processor performs such geometric processing as scaling, rotation, flipping, alpha-blending and compositing of the plurality of image layers (Paragraph 0041-0042 and Paragraph 0047-0048). When flipping/rotating/scaling layers of the image content by the display processor, the display processor performs the geometric processing of the layers of the image content. 
Gulati’s icons are geometric objects and are processed by the display processor. The display processor of Gulati provides the geometric processing for the icons as the layers in the image. 
As shown in Gulati, each instrument cluster icon or each ROI organized as tiles (FIGS. 4-5) which are subject to the data integrity checks and the pixels within the ROIs are in rectangular shapes and at Paragraph 0065 providing the integrity checks for the safety-critical ROIs of image data. Gulati teaches at Paragraph 0026 that one or more user-configurable ROIs are the safety critical image data. Gulati teaches at Paragraph 0039 that a tile may be a shape different than a square or a rectangle and at Paragraph 0041 that processor 3 may be configured to process portions of image, e.g., regions-of-interest, through a software model of the display processor 10.. Gulati teaches at FIGS. 4-5 and at Paragraph 0038-0039 identifying the safety critical icons divided into the different groups of ROIs identified as tiles within the dashed rectangle regions by the display processor 10 utilizing a tile-based architecture. Accordingly, Gulati’s display processor functions as a geometry engine to process each ROI or each instrument cluster identified as safety-critical elements. 
Gulati teaches a geometry engine configured to identify protected tiles (ROIs) that include safety-critical elements such as instrument cluster, warning and other information gauges. Gulati teaches at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Accordingly, the ROIs/icons subject to the data integrity checks are the safety-critical ROIs/icons which are identified by the display processor); 
 (Gulati teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations and at Paragraph 0047 that the source surface processor pipes 18 may process a received image by performing color space conversion, content adaptive contrast enhancement, flip operations, and the like on the received image. Accordingly, in the geometric processor such as the source pipes 18 of the display processor that performs flipping operations (geometric processing), three or more integrity check values may be calculated. 
Moreover, the display processor 3 is also a geometric processor that performs rotation/scaling/flipping operations. 
Gulati teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations. 
Gulati’s fragment processing includes shading pixel fragments to compute a color at each pixel of a ROI (such panel color correction, gamma correction, dithering by DSPP 20 of the display processor 10 at Paragraph 0049 or setting of a transparency color key, color generation by the layer mixer 20 and/or DSPP 22 of the display processor 10) and the display processor 10 may perform other operations by adjusting hue, saturation, brightness at Paragraph 0034 and Paragraph 0060 by the DSPP 22 of the display processor 10 with respect to the ROIs indicated by ROI config 35 during the pixel fragment processing stage. 
The layer mixer 20 and/or DSPP 22 of the display processor 10 performs the pixel processing operation and is known as a pixel fragment processing stage including computing a color at each pixel of a ROI. 
Gulati’s processor 3 performs geometric processing for the following reasons. 
Gulati’s software model of the display processor 10 performs the geometric processing. Gulati’s display processor 3 thus performs geometry processing as Gulati teaches at Paragraph 0044 that processor 3 may be configured to process one or more ROI of an input image through a model of display processor 10 and at Paragraph 0041 that processor 3 may be configured to process portions of images through a software model of display processor 10 and at Paragraph 0042 that display processor 10 may be configured to perform 2D operations on data to be displayed, including scaling, rotation, blending and compositing. 
Gulati’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing (at the stage of pixel processing).
Gulati teaches identifying portions of the image as safety-critical elements by calculating the integrity check values at various stages of the display processor. Gulati’s display processor performs such geometric processing as scaling, rotation, flipping, alpha-blending and compositing of the plurality of image layers (Paragraph 0041-0042 and Paragraph 0047-0048). When flipping/rotating/scaling layers of the image content by the display processor, the display processor performs the geometric processing of the layers of the image content. 
Gulati’s icons are geometric objects and are processed by the display processor. The display processor of Gulati provides the geometric processing for the icons as the layers in the image. 
As shown in Gulati, each instrument cluster icon or each ROI organized as tiles (FIGS. 4-5) which are subject to the data integrity checks and the pixels within the ROIs are in rectangular shapes and at Paragraph 0065 providing the integrity checks for the safety-critical ROIs of image data. Gulati teaches at Paragraph 0026 that one or more user-configurable ROIs are the safety critical image data. Gulati teaches at Paragraph 0039 that a tile may be a shape different than a square or a rectangle and at Paragraph 0041 that processor 3 may be configured to process portions of image, e.g., regions-of-interest, through a software model of the display processor 10.. Gulati teaches at FIGS. 4-5 and at Paragraph 0038-0039 identifying the safety critical icons divided into the different groups of ROIs identified as tiles within the dashed rectangle regions by the display processor 10 utilizing a tile-based architecture. Accordingly, Gulati’s display processor functions as a geometry engine to process each ROI or each instrument cluster identified as safety-critical elements. 
Gulati teaches a geometry engine configured to identify protected tiles (ROIs) that include safety-critical elements such as instrument cluster, warning and other information gauges. Gulati teaches at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Accordingly, the ROIs/icons subject to the data integrity checks are the safety-critical ROIs/icons which are identified by the display processor); 
for each of a plurality of the tiles, processing elements of geometry in the tile in a fragment processing phase so as to generate a respective fragment-processed output (
Gulati’s pixel/sample processing corresponds to fragment/pixel processing at the final stage of the display processor. Gulati’s processor 10 performs a fragment/pixel processing within the display processor 10. A pixel is a pixel fragment as required by the claim invention. 
Gulati’s pixel fragment is associated with a specific HSB color space (Paragraph 0048 and Paragraph 0060) and includes an alpha channel (Paragraph 0048). For example a pixel fragment may be represented by the color models such as a color model representing by the three color channels HSB of Hue, Saturation and brightness (Paragraph 0034 and 0060) or a color model represented by the three colors such as the RGB color coding scheme such as Red, Green and Blue (RGB) and an Alpha Channel (A) in the RGBA color scheme (Paragraph 0048) or other color models of HLS and HSV. Accordingly, Gulati at least teaches at Paragraph 0060 that pixel fragment being represented by the HSB channels and alpha channel. 
Gulati’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel fragment processor or the rasterization of the ROIs to provide the pixel fragment color values using the alpha blending. 
Gulati Paragraph 0048 layer mixer 20 and/or DSPP 22 of the display processor 10 performs blending and mixing of the image with one or more other surfaces), 
wherein each of the protected tiles is processed first and second times in the fragment processing phase so as to, respectively, generate first and second fragment-processed outputs (Gulati’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel processor to compute the pixel fragment color values for the pixels of the ROIs. 
Gulati teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati teaches at Paragraph 0058 that for each point (pixel processing) a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point (pixel processing) in display processor 10. Moreover, a pixel/sample is a pixel/sample fragment. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.
Gulati’s processor 10 performs a fragment/pixel processing within the display processor 10. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.

Gulati teaches at Paragraph 0041 and Paragraph 0044 that the data integrity check values on the one or more ROIs of the input image calculated by display processor 3 may be compared to the data integrity check values on the one or more ROIs calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct (at the stage of pixel processing). 
Gulati teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati teaches at Paragraph 0058 that for each point a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point in display processor 10. 
Gulati teaches at Paragraph 0039 that the example processing that may be performed by display processor 10 may include up-sampling, down-sampling….and other pixel processing and display processor 10 may blend pixels from multiple layers…the blended pixels are read from memory in raster format and at Paragraph 0049 DSPP 22 may be expected to alter the pixels in the ROIs. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 (including the geometry processing stage such as rotating/scaling/flipping operations and the fragment/pixel processing stage such as sampling and pixel blending stage) and at Paragraph 0077 that the input image is an image to be displayed on an instrument cluster of a vehicle. 
The claimed fragment/pixel processing corresponds to the final stages of the display processor, for example, alpha blending of the layer mixer 20 of Paragraph 0059 “the layer mixer 20 may be configured to perform composition operations including blending…the ROIs of the input image will not be expected to be altered after processing by layer mixer 20” and Paragraph 0060 “DSPP 22 typically alters the ROI’s content of the input image by adjusting hue, saturation, brightness…the comparator circuit 24 may also be configured to compare the input MISR 2 to the MISR 2 calculated by display processor 10. If all of the input MISR values or MISR values generated by display processor 10 match, the output image is determined to be correct and is displayed”. 
Gulati teaches at Paragraph 0048 that layer mixer 20 may output the blended/mixed image to DSPP 22 and when processing some ROIs of a display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs and at Paragraph 0049 that in some examples of the disclosure, when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs.
); and 
raising a fault signal if the first and second fragment-processed outputs of a protected tile do not match (
Gulati’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel processor to compute the pixel fragment color values for the pixels of the ROIs (Paragraph 0060). 
Gulati teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati teaches at Paragraph 0058 that for each point (pixel processing) a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point (pixel processing) in display processor 10. Moreover, a pixel/sample is a pixel/sample fragment. Gulati teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.
Gulati teaches at Paragraph 0059-0061 that comparator circuit 24 may compare MISR 1 calculated by the display processor to input MISR 1 calculated by processor on the input image….comparator circuit 24 may also be configured to compare the input MISR 2 to the MISR 2 calculated by display processor 10…..it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.
Gulati teaches at Paragraph 0041 and Paragraph 0044 that the data integrity check values on the one or more ROIs of the input image calculated by display processor 3 may be compared to the data integrity check values on the one or more ROIs calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct. 
Gulati teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model and at Paragraph 0041 that the data integrity check values calculated by display processor 3 may be compared to the data integrity check values calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct and at Paragraph 004 that the display processor 3 may be further configured to calculate a first data integrity check value on the one or more ROI of the input image and display processor 10 may then process the input image for display and calculate a second data integrity check value on the one or more ROI and at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verity the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values).  
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that processing, a single time in the fragment processing phase, one or more tiles which are not identified as protected tiles.
However, Johnson in view Gulati further teaches the claim limitation that processing, a single time in the fragment processing phase, one or more tiles which are not identified as protected tiles (Johnson teaches at Paragraph 0079 that GPU 18 may designate programmable processing units 42 to perform a variety of shading operations such as….fragment shading….by sending commands to programmable processing units 42 to execute one or more of a fragment shader stage in the graphics processing pipeline. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
It is noted that the portions/tiles 62A-62C are identified as the safety-critical tiles as the tiles 62A-62C are processed with the data integrity check values stored in the data integrity check value buffer 38 and the tile 62D is identified as non-protected tile having no data integrity check value). 
Re Claim 20: 
The claim 20 is in parallel with the claim 18 in the form of a non-transitory computer readable storage medium claim. The claim 20 is subject to the same rationale of rejection as the claim 18. 
The claim 20 further recites a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform tile-based rendering of a scene that includes safety-critical elements of geometry using a rendering space which is subdivided into a plurality of tiles, the tile-based rendering comprising [the method steps of the claim 18]. 
However, Johnson/Gulati further teaches the claim limitation of a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform tile-based rendering of a scene that includes safety-critical elements of geometry using a rendering space which is subdivided into a plurality of tiles, the tile-based rendering comprising [the method steps of the claim 18] (Gulati Paragraph 0009 and Johnson Paragraph 0011). 

s 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US-PGPUB No. 2019/0197651 (hereinafter Johnson) in view of Gulati et al. US-PGPUB No. 2018/0165814 (hereinafter Gulati) and Staudenmaier et al. US-PGPUB No. 2016/0138968 (hereinafter Staudenmaier). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the controller is configured to identify safety-critical elements from an identifier in the instructions. 
Johnson/Gulati at least suggests and Staudenmaier teaches the claim limitation the controller is configured to identify safety-critical elements from an identifier in the instructions. 
Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Gulati teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the 
Gulati further teaches the claim limitation that the controller is configured to identify safety-critical elements from an identifier in the instructions (Gulati’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22).
Johnson teaches at Paragraph 0122-0123 that GPU 18 may receive one or more commands issued by GPU driver 54 of CPU 16 that specifies graphics data that GPU 18 is to process to render an image…..in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of the first image and at Paragraph 0127 that in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of a second image. 
The graphics data is processed to produce a plurality of tiles of a second image which is less than the entire number of tiles of a second image in an embodiment of Johnson. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform 
Staudenmaier teaches at FIGS. 3-4 and Paragraph 0024 the numeral 5 relates to safety critical information and the image 300 is segmented into a plurality of segmented areas 301. Accordingly, the areas 301 with the safety critical information “5” are identified according to its visual content and at Paragraph 0027 that those segmented areas which display part of the numeral 5 require that at least 50% of their pixels are black. 
Staudenmaier teaches at Paragraph 0014 that the generated visual content may comprise a safety critical part and a non-safety critical part and at Paragraph 0018 that a pre-defined sections of an image may be segmented into a plurality of areas (tiles) in the integrity checker 203. Those sections (tiles) which are segmented may contain safety critical information. Each area may be composed of a predetermined number of pixels….the segmented areas may be rectangular or square. 
Staudenmaier’s integrity checker when applied to Johnson and Gulati’s integrity check unit allows the Johnson and Gulati’s GPU to have marked the safety-critical tiles/areas and to have issued drawing commands to render the marked safety-critical tiles/areas. It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have identified the safety-critical areas/tiles by identifiers in order to render the safety-critical areas/tiles. One of the ordinary skill in the art would have been motivated to have processed the safety-critical visual elements to have checked whether faulty occurs within the GPU. 
Re Claim 8: 

Johnson in view of Gulati teaches the claim limitation that the controller is configured to mark as protected tiles those tiles which include safety-critical elements (
Gulati’s identification of the safety-critical ROIs when incorporated into Johnson allows Johnson to have identified the tiles having safety-critical primitives and second set of tiles having no safety-critical primitives. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Gulati teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model and at Paragraph 0041 that the data integrity check values calculated by display processor 3 may be compared to the data integrity check values calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct and at Paragraph 004 that the display processor 3 may be further configured to calculate a first data integrity check value on the one or more ROI of the input image and display processor 10 may then process the input image for display and calculate a second data integrity check value on the one or more ROI and at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Johnson different graphics processing pipelines within GPU 18 produces the different fragment outputs at different times. For example, Johnson teaches at Paragraph 0098 that GPU 18 may change its configuration so that it is different from the configuration of GPU 18 when rendering the first image….if GPU 18 includes or is able to execute multiple internal pipelines that operates differently when processing graphics data to produce a plurality of tiles of an image, GPU 18 may be configure to utilize a first internal pipeline when producing the first image and may be configured to utilize a second internal pipeline different from the first internal pipeline when producing the second image. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. 
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image). 
Staudenmaier teaches at FIGS. 3-4 and Paragraph 0024 the numeral 5 relates to safety critical information and the image 300 is segmented into a plurality of segmented areas 301. Accordingly, the areas 301 with the safety critical information “5” are identified according to its visual content and at Paragraph 0027 that those segmented areas which display part of the numeral 5 require that at least 50% of their pixels are black. 
Staudenmaier teaches at Paragraph 0014 that the generated visual content may comprise a safety critical part and a non-safety critical part and at Paragraph 0018 that a pre-defined sections of an image may be segmented into a plurality of areas (tiles) in the integrity checker 203. Those sections (tiles) which are segmented may contain safety critical information. Each area may be composed of a predetermined number of pixels….the segmented areas may be rectangular or square. 
Staudenmaier’s integrity checker when applied to Johnson and Gulati’s integrity check unit allows the Johnson and Gulati’s GPU to have marked the safety-critical tiles/areas and to have issued drawing commands to render the marked safety-critical tiles/areas. It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have identified the safety-critical areas/tiles by identifiers in order to render the safety-critical areas/tiles. One of the ordinary skill in the art would have been motivated to have processed the safety-critical visual elements to have checked whether faulty occurs within the GPU. 
Re Claim 9: 

Johnson in view of Gulati at least suggests and Staudenmaier teaches the claim limitation that the graphics processing system is configured to receive the elements of geometry from an application, wherein the application is configured to group together a plurality of instructions relating to safety-critical elements into a first set, and to group together a plurality of instructions relating to non-safety-critical elements into a second set (Gulati teaches at Paragraph 0070 that individual ROIs may be grouped together and processor 3 and display processor 10 may be configured to calculate MISRs on each group of ROIs.
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. It is understood that primitives (geometries) included in the tiles 62A-62C are safety-critical primitives.
Johnson teaches at Paragraph 0072 software application 48 may include one or more drawing instructions that instruct GPU 18 to render a graphics scene…the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 18….the drawing instructions may define all or part of a graphics scene that includes one or more graphics objects within a model space. 
Johnson teaches at Paragraph 0147 that the GPU 18 processes the graphics data to produce the plurality of portions of the first image in response to receiving a first set (corresponding to the claimed second set) of one or more commands to process the graphics data, the GPU 18 processes the graphics data to produce the plurality of portions of the second image in response to receiving a second set (corresponding to the claimed first set) of one or more commands to process the graphics data). 
Gulati teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model and at Paragraph 0041 that the data integrity check values calculated by display processor 3 may be compared to the data integrity check values calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct and at Paragraph 004 that the display processor 3 may be further configured to calculate a first data integrity check value on the one or more ROI of the input image and display processor 10 may then process the input image for display and calculate a second data integrity check value on the one or more ROI and at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verity the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 
Johnson teaches at Paragraph 0122-0123 that GPU 18 may receive one or more commands issued by GPU driver 54 of CPU 16 that specifies graphics data that GPU 18 is to process to render an image…..in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of the first image and at Paragraph 0127 that in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of a second image. 
The graphics data is processed to produce a plurality of tiles of a second image which is less than the entire number of tiles of a second image in an embodiment of Johnson. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and 
Staudenmaier teaches at FIGS. 3-4 and Paragraph 0024 the numeral 5 relates to safety critical information and the image 300 is segmented into a plurality of segmented areas 301. Accordingly, the areas 301 with the safety critical information “5” are identified according to its visual content and at Paragraph 0027 that those segmented areas which display part of the numeral 5 require that at least 50% of their pixels are black. 
Staudenmaier teaches at Paragraph 0014 that the generated visual content may comprise a safety critical part and a non-safety critical part and at Paragraph 0018 that a pre-defined sections of an image may be segmented into a plurality of areas (tiles) in the integrity checker 203. Those sections (tiles) which are segmented may contain safety critical information. Each area may be composed of a predetermined number of pixels….the segmented areas may be rectangular or square. 
Staudenmaier’s integrity checker when applied to Johnson and Gulati’s integrity check unit allows the Johnson and Gulati’s GPU to have marked the safety-critical tiles/areas and to have issued drawing commands to render the marked safety-critical tiles/areas. It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have identified the safety-critical areas/tiles by identifiers in order to render the safety-critical areas/tiles. One of the ordinary skill in the art would have been motivated to have processed the safety-critical visual elements to have checked whether faulty occurs within the GPU. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613